

EXHIBIT 10.2


---Only to be issued to Named Executive Officers---


DOLLAR TREE, INC.
NAMED EXECUTIVE OFFICER
RESTRICTED STOCK UNIT AWARD AGREEMENT
(FOR TIME-VESTED AND PERFORMANCE-BASED AWARDS)
 
NOTE: This document incorporates the accompanying Grant Letter, and together
they constitute a single Agreement which governs the terms and conditions of
your Award in accordance with the Company’s 2003 Equity Incentive Plan or 2004
Executive Officer Equity Plan, as applicable.
 
THIS AGREEMENT (“Agreement”), is effective as of the Grant Date specified in the
accompanying Grant Letter, by and between the Participant and Dollar Tree, Inc.
(together with its subsidiaries, “Company”).
 
A. The Company maintains both the 2003 Equity Incentive Plan (“EIP”) and the
2004 Executive Officer Equity Plan (“EOEP”).
 
B. The Participant has been selected by the committee administering the EIP and
EOEP (“Committee”) to receive a Restricted Stock Unit Award under one of these
plans.
 
C. Key terms and important conditions of the Award are set forth in the cover
letter (“Grant Letter”) which was delivered to the Participant at the same time
as this document. This Agreement contains general provisions relating to the
Award. The Grant Letter specifies whether the Award is issued under the EIP or
the EOEP (whichever is applicable, the “Plan”).
 
IT IS AGREED, by and between the Company and the Participant, as follows:
 
1. Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:
 
(a) The “Participant” is the individual named in the Grant Letter.
 
(b) The “Grant Date” is the date stated in the Grant Letter.
 
(c) The “Units” means an award denominated in shares of the Company’s Stock as
specified in the Grant Letter.
 
(d) A “Restricted Period” shall begin on the Grant Date and extend, with respect
to successive installments of Units (if any), until the dates and/or events
specified in the Grant Letter.  The Award may have multiple concurrent
Restricted Periods. With respect to an Award conditioned on the achievement of
one or more performance objectives set forth in the Grant Letter, any applicable
Restricted Period shall continue until the Committee issues its written
determination that such performance objectives have been met.
 
Other terms used in this Agreement are defined pursuant to paragraph 8 or
elsewhere in this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
2. Award. Subject to the terms and conditions of this Agreement, the Participant
is hereby granted the number of Units set forth in the Grant Letter.
 
3. Settlement of Awards. The Company shall deliver to the Participant one share
of Stock (or cash equal to the Fair Market Value of one share of Stock) for each
vested Unit, as determined in accordance with the provisions of the Grant
Letter, which forms a part of this Agreement. The Units payable to the
Participant in accordance with the provisions of this paragraph 3 shall be paid
solely in shares of Stock, solely in cash based on the Fair Market Value of the
Stock (determined as of the first business day next following the last day of
the Restricted Period), or in a combination of the two, as determined by the
Committee in its sole discretion, except that cash shall be distributed in lieu
of any fractional share of Stock.
 
4. Time of Payment. Except as otherwise provided in this Agreement, payment of
Units vested in accordance with the provisions of paragraph 5 will be delivered
as soon as practicable after the end of the applicable Restricted Period;
provided that any cash payment or delivery of shares shall occur no later than
the end of the calendar year during which the Restricted Period ends.  To the
extent required by Section 409A of the Code, in the event the Participant is a
“specified employee” as provided in Section 409A(a)(2)(i) on the Date of
Termination (as defined below), any amounts payable hereunder shall be paid no
earlier than the first business day after the six month anniversary of the Date
of Termination.  Whether the Participant is a specified employee and whether an
amount payable to the Participant hereunder is subject to Section 409A of the
Code shall be determined by the Company.  Notwithstanding any provision of the
Agreement to the contrary, in the event the Participant is eligible for
Retirement (without regard to any required approval of the Committee) and
vesting of any portion of the Units is accelerated pursuant to a Change in
Control under Section 5(b)(ii)(A) of this Agreement, then such vested Units
shall be payable to the Participant within 90 days of (a) the end date of the
applicable Restricted Period for such vested Units as if Section 5(b)(ii)(A) did
not apply or (b) if earlier, on the Participant’s Date of Termination that
occurs after the Change in Control date.  To the extent the preceding sentence
applies, all applicable payment grace periods under Treasury Regulation §
1.409A-3 shall apply.
 
5. Vesting and Forfeiture of Units.
 
(a) If the Participant’s Date of Termination does not occur during a Restricted
Period with respect to any Units, then, at the end of the Restricted Period for
such Units, the Participant shall become vested only in those Units provided any
performance objective that may apply is also satisfied, and shall be entitled to
settlement with respect to such Units free of all restrictions otherwise imposed
by this Agreement.
 
(b) The Participant shall become vested in the Units prior to the end of the
Restricted Period as follows:
 
(i) If the Participant’s Date of Termination occurs prior to the date the Units
would otherwise become vested, then the service requirement for vesting shall be
satisfied if the Participant’s Date of Termination occurs by reason of the
Participant’s death, Disability or Retirement. Notwithstanding the foregoing, if
the Award is conditioned on the achievement of one or more performance
objectives set forth in the Grant Letter, then the Participant shall become
fully vested under this paragraph 5(b)(i) only at the end of the then-current
Restricted Period and only if the performance objectives are satisfied.
 
 
20

--------------------------------------------------------------------------------

 
(ii) The Participant shall satisfy the service requirement for vesting in Units
either (A) as of the date of a Change in Control, if the Participant’s Date of
Termination does not occur before the Change in Control date and the Committee
determines to accelerate such vesting, or (B) the conditions for vesting are
satisfied on account of a “change in control” as defined in a retention
agreement entered into between the Participant and the Company prior to the
Grant Date. Notwithstanding the foregoing, if the Award is conditioned on the
achievement of one or more performance objectives set forth in the Grant Letter,
then the full vesting of the Units will not occur until the performance
objectives are satisfied.   If the Committee determines to accelerate vesting of
such an Award in this manner, then the remainder of the Award shall be
unaffected, with settlement of such Award at the end of the original Restricted
Period (only if the performance objectives have been met).  In the event a
Change in Control is based on the liquidation or dissolution of the Company,
vested Units shall be payable solely based on the form and time of payment
permitted under Treasury Regulation § 1.409A-3(j)(4)(ix).
 
(c) The Participant shall forfeit all unvested Units, except as otherwise
provided in this paragraph 5:
 
(i) as of the Participant’s Date of Termination
 
(ii) as of the date on which the Committee determines the Participant materially
violated (A) the provisions of paragraph 10 below or (B) any non-competition
agreement which the Participant may have entered into with the Company, and
 
(iii) as of the date on which the Committee determines that one or more of the
performance objectives identified in the Grant Letter, if any, were not
achieved.
 
6. Withholding. All deliveries and distributions under this Agreement are
subject to withholding of all applicable taxes. The Company is entitled to (a)
withhold and deduct from future wages of the Participant (or from other amounts
due to Participant) or make other arrangements for the collection of all legally
required amounts necessary to satisfy such withholding or (b) require the
Participant promptly to remit such amounts to the Company. Subject to such rules
and limitations as may be established by the Committee from time to time, the
withholding obligations described in this Section 6 may be satisfied through the
surrender of shares of Stock which the Participant already owns, or to which the
Participant is otherwise entitled under the Plan, including shares of Stock to
be settled under this Agreement.
 
7. Transferability.  Units may not be sold, assigned, transferred, pledged or
otherwise encumbered.
 
8. Definitions. For purposes of this Agreement, the terms used in this Agreement
shall have the following meanings:
 
(a) Change in Control. Notwithstanding the definition of the term “Change in
Control” contained in the Plan and as permitted by Article 5 of the Plan, for
the purposes of this Agreement, the term “Change of Control” shall mean (i) the
sale, exchange or other transfer of all or substantially all of the assets of
the Company (in one transaction or in a series of related transactions) to a
corporation that is not controlled by the Company, (ii) the liquidation or
dissolution of the Company, (iii) a successful tender offer for the Common Stock
of the Company, after which the tendering party holds more than 50% of the
issued and outstanding Common Stock of the Company, or (iv) a merger,
consolidation, share exchange, or other transaction to which the Company is a
party pursuant to which the holders of all of the shares of the Company
outstanding prior to such transaction do not hold, directly or indirectly, at
least 50% of the outstanding shares of the surviving company after the
transaction. To the extent any payment or settlement under this Agreement is
subject to Section 409A of the Internal Revenue Code of 1986 (the “Code”), no
event described above shall be considered a Change in Control unless such event
also constitutes a permissible payment event under Treasury Regulation §
1.409A-3(a)(5) and (i)(v), (vi) and (vii).


 
21

--------------------------------------------------------------------------------

 
(b) Date of Termination. The Participant’s “Date of Termination” shall be the
first day occurring on or after the Grant Date on which the Participant has a
termination of employment from his Employer under Treasury Regulation §
1.409A-1(h)(1)(ii).  Whether a termination of employment has occurred is
determined based on whether the facts and circumstances indicate that the
Employer and the Participant reasonably anticipate that no further services
would be performed after a certain date or that the level of bona fide services
the Participant would perform after such date (whether as an employee or an
independent contractor) would permanently decrease to no more than 20% of the
average level of bona fide services performed (whether as an employee or an
independent contractor) by the Participant over the immediately preceding
36-month period (or the full period of services to the Employer if the
Participant has been providing services for less than 36 months).  A termination
of employment will not be deemed to have occurred if the bona fide level of
services performed for the Employer (whether as an employee or independent
contractor) is at an annual rate that is fifty percent or more of the bona fide
services performed for the Employer, on average, during the immediately
preceding 36-month period (or the full period of employment for the Employer, if
less than 36-months); provided, however, that a termination of employment will
be deemed to have occurred if the level of bona fide services performed for the
Employer (whether as an employee or an independent contractor) is reduced to an
annual rate that is no more than twenty percent of the level of bona fide
services provided to the Employer, on average, during the immediately preceding
36-month period (or the full period of service for the Employer, if less than
36-months).  Notwithstanding the foregoing, a Participant shall not be treated
as terminating employment during such period if the Participant is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, so long as the Participant
retains the right to reemployment with the Employer by contract or under
applicable law; provided that if the period of leave exceeds six months and the
Participant does not retain the right to reemployment with the Employer by
contract or applicable law, then the Participant’s employment shall be deemed
terminated on the first day immediately following such six month period.  For
purposes of this paragraph only, the term “Employer” shall mean the Company and
any entity that is also a “service recipient or employer” with respect to the
Participant under Treasury Regulation § 1.409A-1(h)(3).
 
(c) Disability. The Participant shall be considered to have a “Disability” if he
or she satisfies the definition contained in Code Section 409A(a)(2)(C) and any
applicable guidance issued thereunder.
 
(d) Retirement. “Retirement” of the Participant shall mean, with the approval of
the Committee, the occurrence of the Participant’s Date of Termination on or
after the date the Participant attains age fifty-nine (59) years, six (6)
months, following at least seven (7) years of service.
 
(e) Plan Definitions. Except where the context clearly implies or indicates the
contrary, a word, term, or phrase used in the Plan is similarly used in this
Agreement.
 
 
22

--------------------------------------------------------------------------------

 
9. Binding Effect; Heirs and Successors.
 
(a) The terms and conditions of this Agreement shall be effective upon delivery
to the Participant, with or without execution by the Participant.
 
(b) This Agreement shall be binding upon, and inure to the benefit of, the
Company and its successors and assigns, and upon any person acquiring, whether
by merger, consolidation, purchase of assets or otherwise, all or substantially
all of the Company’s assets and business.
 
(c) If any rights exercisable by the Participant or benefits deliverable to the
Participant under this Agreement have not been exercised or delivered,
respectively, at the time of the Participant’s death, such rights shall be
exercisable by the Designated Beneficiary, and such benefits shall be delivered
to the Designated Beneficiary, in accordance with the provisions of this
Agreement and the Plan. The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the Designated
Beneficiary’s exercise of all rights under this Agreement or before the complete
distribution of benefits to the Designated Beneficiary under this Agreement,
then any rights that would have been exercisable by the Designated Beneficiary
shall be exercised by the legal representative of the estate of the Designated
Beneficiary, and any benefits distributable to the Designated Beneficiary shall
be distributed to the legal representative of the estate of the Designated
Beneficiary.
 
10. Disclosure of Information. The Participant recognizes and acknowledges that
the Company’s trade secrets, confidential information, and proprietary
information, including customer and vendor lists and computer data and programs
(collectively “Confidential Information”), are valuable, special and unique
assets of the Company’s business, access to and knowledge of which are essential
to the performance of the Participant’s duties. The Participant will not, before
or after his Date of Termination, in whole or in part, disclose such
Confidential Information to any person or entity or make such Confidential
Information public for any purpose whatsoever, nor shall the Participant make
use of such Confidential Information for the Participant’s own purposes or for
the benefit of any person or entity other than the Company under any
circumstances before or after the Participant’s Date of Termination; provided
that this prohibition shall not apply after the Participant’s Date of
Termination to Confidential Information that has become publicly known through
no action of the Participant. The Participant shall consider and treat as the
Company’s property all memoranda, books, records, papers, letters, computer data
or programs, or customer lists, including any copies thereof in human- or
machine-readable form, in any way relating to the Company’s business or affairs,
financial or otherwise, whether created by the Participant or coming into his or
her possession, and shall deliver the same to the Company on the Date of
Termination or, on demand of the Company, at any earlier time.
 
11. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of the Agreement by the Committee and
any decision made by it with respect to the Agreement is final and binding on
all persons. Such powers or decision-making may be delegated, to the extent
permitted by the Plan, to one or more of Committee members or any other person
or persons selected by the Committee.
 
 
23

--------------------------------------------------------------------------------

 
12. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall wholly incorporate and be subject to the terms
of the Plan, a copy of which may be obtained from the Chief People Officer of
the Company (or such other party as the Company may designate); and this
Agreement is subject to all interpretations, amendments, rules and regulations
promulgated by the Committee from time to time pursuant to the Plan.
 
13. No Implied Rights.
 
(a) The award of Units will not confer on the Participant any right with respect
to continuance of employment or other service with the Company or any Member
Company, nor will it interfere in any way with any right the Company or any
Member Company would otherwise have to terminate or modify the terms of such
Participant’s employment or other service at any time.
 
(b) The Participant shall not have any rights of a shareholder with respect to
the Units until shares of Stock have been duly issued following settlement of
the Award as provided herein.
 
14. Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.
 
15. Amendment. This Agreement may be amended by written agreement of the
Participant and the Company, without the consent of any other person.
 
16. Governing Law; Jurisdiction. This Agreement shall be governed by the law of
the Commonwealth of Virginia without giving effect to the choice-of-law
provisions thereof. The Circuit Court of the City of Norfolk and the United
States District Court, Eastern District of Virginia, Norfolk Division shall be
the exclusive courts of jurisdiction and venue for any litigation, special
proceeding or other proceeding as between the parties that may be brought, or
arise out of, in connection with, or by reason of this Agreement. The parties
hereby consent to the jurisdiction of such courts.


17.  Code Section 409A.  To the extent any payment under this Agreement is
subject to Code Section 409A, this Agreement and the Grant Letter will be
interpreted as necessary to comply with Code Section 409A.  To the extent any
provision of this Agreement violates Code Section 409A, such provision shall
hereby be amended to comply or, if it cannot be so amended, such provision is
void.  The Company does not guarantee the tax treatment of any payment or
transfer of shares under this Agreement and the Participant shall in all case be
responsible for any and all taxes due.

 
24

--------------------------------------------------------------------------------